Title: From George Washington to Colonel William Malcom, 9 August 1778
From: Washington, George
To: Malcom, William


          
            Sir
            Head Quarters White plains 9 Augt 1778
          
          I recd yours of the 7th with the weekly returns enclosed. I have not the least
            objection to making Robinsons House an Hospital if it is convenient. Doctor Treat must
            apply to the director General for the necessary Stores.
          I desire you will immediately order a sufficient number of Artificers from Windsor to
            Fort Arnold to build a Bomb proof Magazine and such other works as may be necessary.
          If you can contrive to man the Gun Boats when they are fitted, I am very willing that
            they should be kept at the Fort: I cannot spare a sufficient number of men from the line
            for that service. the Regiments  are already too much reduced by the
            draughts for Waggoners &ca. One of the purposes, for which Colo. Warner wanted
            an officer stationed at Fishkill, was, to receive the draughts coming from
              Massachusetts; but as the remainder of the draughts
            are ordered to join Genl Glover at Rhode Island, he will not have that duty to attend
            to. An Officer will notwithstanding be wanting there and the one, you had sent, may
            remain. I mean that that post and Windsor should be included in your command.
          Last winter, owing to the necessity of the case, the commanding Officers of Corps drew
            Hydes to exchange for shoes, but as much inconveniency has arisen from that mode, a stop
            has been put to it. If the Officers know of any persons who have shoes to dispose of,
            they must direct them to the Cloathier who will purchase them, and they must then draw
            them from him. This is putting the Business in its regular line. I am &c.
        